DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter  
Claims 1-2, 4-8,10-16 & 18-20 are allowable. 

Regarding claim 1 & 7, Kim et al (US20140380092) discloses memory comprising: a plurality of rows(FIG 1 & 3 0-3 and so on), each of which is coupled to a plurality of memory cells(FIG 1 & 3 pages comprising memory cells e.g. the boxes in e.g., 110); 5a target row determining circuit (FIG 3; [0060 & [0080-0081] 100 comprising 210 determine data loss of page amount plurality rows e.g., pages)  ; and a transfer circuit , when  target row determined by the target row determining circuit is equal 10to or greater than a threshold value(FIG 2; [0093] unit 240 determines data to be written by a write request is greater than or equal to a predefined threshold, 240 determine an available page is present).

Regarding claim 19, Hsu et al (US10304516) discloses a method for operating a memory (FIG 6; 10), the method 5comprising: determining, as a target row(FIG 6; target row e.g., 122, 124 or 126), a neighboring row disposed adjacent to a row with excessive activation times(FIG 6; ACTIVE (XTimes e.g., ADDR 2 adjacent address); checking whether a number of target rows reaches a threshold value or not(FIG 6; col 7, lines 24-33 discloses 16 determines that a threshold member of times X times e.g., equal to or greater than threshold on e.g., 124 & FIG 6; col 7, lines 39-45 discloses command active X times, wherein control 16 allow the memory row e.g., 124 for refresh operation). 



Hanzawa et al (US200180150233 FIG 4; [0052] discloses a predetermined clock cycle time such that can receive ACT command). 
Lee et al (US20170110177 FIG 2 Step 200 refresh in response to an active command from the memory controller)
Choi et al (US20170140810 FIG 3), Kim et al (US20160086650 FIG 10) & Gulati et al (US20160077579 FIG 2-3).
However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination configured to determine a row disposed adjacent to a row that is activated excessive times as a target row, and a transfer circuit configured to transfer information representing that a number of target rows reaches a threshold value to a memory controller, when the number of target rows determined by the target row determining circuit is equal to or greater than the threshold value. Claims 2 & 4-6 are allowed because of their dependency to the allowed base claim 1.

However, with respect to claim 7, none of the prior art teaches, suggests or renders obvious, either alone in combination; and a transfer circuit configured to transfer information representing that a number of target rows reaches a threshold value to the memory controller, when a-the number of target rows determined by the target row determining circuit is equal to or greater than3Atty Docket No.: P19H0205/US App. No.: 16/939,696the threshold value, wherein the memory controller is configured to transfer a command for refreshing the target rows to the memory when the information is received from the memory. Claims 8 & 10-11 are allowed because of their dependency to the allowed base claim 7.

However, with respect to claim 12, none of the prior art teaches, suggests or renders obvious, either alone in combination; and a transfer circuit configured to transfer information representing that a number of target rows reaches a threshold value to the memory controller, when the number of target rows determined by the target row determining circuit is equal to or greater than a-the threshold value, wherein the memory controller is configured to apply no command to the memory in a predetermined period after the information is received from the memory. Claims 13-16 & 18 are allowed because of their dependency to the allowed base claim 12.
However, with respect to claim 19, none of the prior art teaches, suggests or renders obvious, either alone in combination checking whether a number of target rows reaches a threshold value or not; informing a memory controller when the number of the target rows reaches the threshold value; and performing a refresh operation on the target rows. Claim 20 allowed because of their dependency to the allowed base claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/               Primary Examiner, Art Unit 2827